                 7:16-cv-03477-KMK-PED Document 143
            Case 7:16-cv-03477-PMH-PED          145 Filed 04/15/20 Page 1 of 1




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                         DIVISION OF REGIONAL OFFICES
ATTORNEY GENERAL                                                                       WESTCHESTER REGIONAL OFFICE



    April 15, 2020

    United States District Court
    Southern District of New York
    300 Quarropas Street
    White Plains, NY 10601

    Attn:     Hon. J. Kenneth M. Karas

    Re:       Thompson v. Booth et al., 16-CV-3477 (KMK)

    Dear Hon. J. Karas:

             In this matter, this Office represents Defendants Salerno, Garnot, Jordan, Vigna. Plaintiff
    in this case is represented for discovery only by the law firm of Cozen O’Connor. This action is
    a 42 U.S.C. § 1983 action where Plaintiff alleges that on 1/13/2014 at Fishkill Correctional
    Facility he was allegedly a victim of an excessive use of force while he was having a seizure.

            Discovery has concluded in this matter and the Court has granted Defendants’ motion to
    withdraw as counsel for Def. Booth. Defendants would like to move for summary judgment on
    this matter, but currently need additional time to prepare the pre-motion letter and ultimately to
    prepare the motion to dismiss. Defendants request an adjournment to July 17th to prepare the
    pre-motion letter. The time is needed because our office was closed and now is open for a
    limited purpose. I cannot access the multiple rewelds which include the exhibits and transcripts
    relevant to the motion. Our administrative staff is home and the 1 person in the office for a few
    hours per week has other priorities and cannot scan the entire file to me. Discovery counsel for
    plaintiff consent to this request.
                                                         Defendants’ summary judgment motion is due 6/15/20. While the
                                                         pandemic is disrupting the normal routine of work, it is likely to
    Respectfully,                                        continue to do so for the foreseeable future. Two months is
                                                         adequate time to prepare the motion in this four-year-old case.
                                                         Plaintiff’s response is due 7/15/20. Defense reply is due 7/29/20.
                                                         Defendants are to mail this endorsement to Plaintiff and confirm
    Janice L. Powers, AAG                                they did so by 4/22/20.

                                                                                     4/15/20




          44 S OUTH BROADWAY, WHITE P LAINS, NY 10601 ● OFFICE: (914) 422-8755 ● F AX (914) 422-8706 ● AG.NY.GOV
